ORDER

PER CURIAM.
Dana Cotton (Movant) files this appeal challenging the denial of her Rule 29.15 motion for post-conviction relief. A jury convicted Movant of second degree murder and this conviction was affirmed on appeal in State v. Cotton, 964 S.W.2d 883 (Mo.App. E.D.1998). Afterward, Movant filed a Rule 29.15 motion, which was denied after an evidentiary hearing.
*541We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).